DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/19/2021 has been entered.  Claim 1 remains pending in the application.  Claims 2-8 have been canceled.  New claims 9-12 have been added.  

Allowable Subject Matter
Claims 1 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a nickel-based composite coating formed by a powder mixture by plasma cladding on the surface of a substrate.  The powder mixture comprises nickel- chromium-boron-silicon powders and barium titanate powders.  A mass ratio of the barium titanate powders to the nickel-chromium-boron-silicon powders is 1:7-8.  Particle sizes of the barium titanate powders and the nickel-chromium-boron-silicon powders are independently 150-325 mesh.  The instant claims are also to a method of making and a method of using the nickel-based composite coating.  
The closest prior art is Hongjiang, Wang, "Research on Wear Failure Analysis and Remanufacturing of Steel Tube Cold Drawing Dies," Full-text Database of Excellent Master's Dissertations in China (Electronic Journal), No. 12, pp. 8022-217, December 12, 2015 (12 pgs), from IDS, in view of Kampe et al. (US 20050073222 Al) as set forth in the Non-Final Rejection mailed 07/19/2021.  Applicant argues that in claim 1, the mass ratio of the barium titanate powders to the nickel-chromium-boron- silicon powders is defined as 1 : 7-8 (remarks, page 9).  Applicant argues that it can be calculated from Kampe's disclosure that the mass ratio of barium titanate powders to nickel alloy powder in Kampe is 1:3.42 (remarks, page 9).  Applicant argues that there is nothing in Kampe to prompt those skilled in the art to adjust the mass ratio within the scope as claimed in claim 1 (remarks, page 9).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest wherein a mass ratio of the barium titanate powders to the nickel-chromium-boron-silicon powders is 1:7-8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733